Citation Nr: 1743657	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability evaluation based on individual unemployabilty due to the Veteran's service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active military service from July 1953 to June 1955.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional evidence.  VA will notify the Veteran if further action is required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran has come before the VA asking that a total disability evaluation be assigned.  To support his claim for a TDIU, the Veteran has submitted a medical opinion, dated March 2016, by a private audiologist.  The audiologist opined that the Veteran had "severe hearing loss and tinnitus" which "rendered him unemployable."  The audiologist further wrote:

	. . .He needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  He should also avoid any environment which requires normal hearing or good speech understanding.  Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone.  His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in any job assignment with our without adaption.  

The Board notes that the Veteran did undergo a VA audiological examination in June 2015.  In that examination, it was noted that the Veteran did have a functional impairment as a result of the severity of his bilateral hearing loss.  However, the examiner did not specifically comment on whether the Veteran was able to work or find gainful employment due to the restrictions of his service-connected hearing loss and tinnitus.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Pursuant to 38 C.F.R. § 4.16 (2016), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the service members background including his employment and educational history.  38 C.F.R. §4.16(b) (2016).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the service member's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Upon further review of the Veteran's claims file, it is the conclusion of the Board that it must obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim.  In other words, it is the determination of the Board that the medical evidence contained in the claims file is inadequate in determining whether the Veteran should be awarded a TDIU.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additional development will provide the Board with a basis to either agree or refute the Veteran's various assertions and will provide the VA with a more complete picture as to whether a TDIU should be granted.

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, further Veteran consideration will be deferred and the case is REMANDED to the AOJ for the following actions:

1. The AOJ shall review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act (VCAA) and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2016) and 38 C.F.R. § 4.16 (a) and (b) (2016).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU to include as being granted via an extraschedular rating.  The AOJ should advise the Veteran that he may submit proof of marked interference with employment or the need for frequent periods of hospitalizations due to his service-connected disabilities.  Copies of all correspondence should be included in the claims folder for review.

2.  All of the Veteran's private and government medical treatment records should be obtained and incorporated into the claims file.  This search should encompass all records, either paper or electronic, and to include laboratory results, that have been promulgated since January 2014 to the present.  All records obtained pursuant to this request must be included in the Veteran's claims file and if the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The AOJ should schedule the Veteran for an examination to provide an assessment as to the effect of his service-connected disabilities on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

The examiner should render an opinion as to whether the Veteran's service-connected disabilities prevent him from being gainfully employed, without regard to any nonservice-connected disorders.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the Veteran's service-connected disabilities impinge on his ability to be employed, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale for any opinion expressed should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.

4.  The AOJ must readjudicate the claim for TDIU on a schedular basis.  If this benefit remains denied, the AOJ must then forward this case to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating for the Veteran's TDIU claim, pursuant to the provisions of 38 C.F.R. § 3.321(b) (2016) and/or 38 C.F.R. § 4.16(b) (2016).  All information obtained as a result of this tasking should be included in the claims file for review.

5.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016). A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 38 C.F.R. § 4.2 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, the AOJ should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his accredited representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is contacted by the AOJ.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




